     1:19-cv-00563-MBS           Date Filed 09/15/20       Entry Number 28         Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF SOUTH CAROLINA

Randolph Odell Rowe,                  )
                                      )
                           Plaintiff, )             C/A No. 1:19-cv-563-MBS
                                      )
      v.                              )
                                      )                 OPINION AND ORDER
Andrew Saul,                          )
Commissioner of Social Security,      )
                                      )
                           Defendant. )
____________________________________)

         On February 25, 2019, Plaintiff Randolph Odell Rowe filed the within action pursuant to 42

U.S.C. §§ 405(g) and 1383(c)(3) seeking judicial review of a final decision of Defendant

Commissioner of Social Security (the “Commissioner”) denying his claim for disability insurance

benefits and supplemental security income.

                   I. RELEVANT FACTS AND PROCEDURAL HISTORY

         Plaintiff is a fifty-six-year-old male. R. 331. Plaintiff has a twelfth grade education and has

completed some college-level coursework. Id. Plaintiff previously worked as a mechanic. R. 63.

Plaintiff has not worked since August 27, 2015, around the time of his alleged disability onset date.

R. 54.

         On November 2, 2015, Plaintiff filed an application for a period of disability and disability

insurance benefits. The same day, Plaintiff also protectively filed an application for supplemental

security income. In both applications, Plaintiff alleged disability beginning on August 27, 2015.

R. 52. Plaintiff’s claims were denied both initially and upon reconsideration.

         A hearing was held before an Administrative Law Judge (“ALJ”) on January 4, 2018.

Plaintiff testified that he had been an ASC-certified undercar specialist before he could no longer
     1:19-cv-00563-MBS           Date Filed 09/15/20        Entry Number 28         Page 2 of 13




work. R. 80. Plaintiff started working as a mechanic in high school, and then joined the Air Force

and worked as an aerospace ground equipment technician for ten years. Id. He then worked for

Sears and Midas for close to twenty years between the two of them. He tried working for Toyota

but would lose his breath walking across the shop and toting and bending over the cars. R. 81.

        Plaintiff testified that he has to stop and catch his breath after ten steps, and less if he tries

to carry something. R. 85. When he bends over, he cannot breathe. The weather also affects his

breathing. R. 86. Plaintiff testified that he has to stop every few steps going up stairs or any kind

of incline. Plaintiff testified that he used to smoke two to three packs of cigarettes a day, but has

reduced his smoking to less than a pack a day. R. 87. Plaintiff stated he has arthritis in his feet that

prevents him from wearing shoes, and that he wears braces on his hands for carpel tunnel syndrome

because otherwise he cannot move his fingers. R. 88. Plaintiff testified that he cannot grip

wrenches to turn them, that he does not have the strength to tighten or loosen nuts anymore. He can

use a knife if it has a big handle, and he can hold onto a steering wheel. R. 89. Plaintiff has

neuropathy in the tips of his fingers and his palms, and from the bottom of his feet to his toes. R.

90. Plaintiff testified that, bending over, his back hurts all the time, and that if he sits for too long

he has to lie down and stretch because of arthritis in his neck and back. R. 91.

        Plaintiff stated that he started using a CPAP machine, which allows him to sleep three or four

hours before he has to get up. R. 92. This leaves him falling asleep during the day. Plaintiff stated

that he panics when he cannot breathe, and that he gets frustrated and angry because he no longer

can do things he had been doing his whole life. R. 93. He has a rail to hold onto when he takes a

shower, because when he bends over he loses his breath and starts getting dizzy and anxious.

Plaintiff testified that he could pick up five pounds four or five times in an hour. R. 94. He can

wipe counters but relies on his daughter to take care of household chores. R. 95-96. Plaintiff takes

                                                   2
     1:19-cv-00563-MBS           Date Filed 09/15/20       Entry Number 28         Page 3 of 13




Buspirone, Prozac, and Trazadone, which have helped with his mood. R. 98. He takes Ibuprofen

600 for his arthritis and Gabapentin for neuropathy. R. 103. According to Plaintiff, if he does not

have to sit completely still, he can sit for thirty to forty-five minutes. R. 106. Plaintiff uses Abreva,

Symbicort, and Albuterol to help him breathe. R. 108.

        At the close of the hearing, Plaintiff’s counsel noted that Plaintiff had received a residual

functional capacity of light work that included occasional ramps and stairs, frequent balancing,

postural, occasional bending and crawling, but that Plaintiff had testified he could not perform these

tasks. Plaintiff’s counsel argued that, considering the lack of feeling in Plaintiff’s hands, he would

not be able to perform even sedentary work. R. 118.

        On March 26, 2018, the ALJ issued an unfavorable decision. R. 49-71. The ALJ determined

that, since the onset date, Plaintiff suffered from severe impairments of chronic obstructive

pulmonary disease (COPD), degenerative joint disease of the hands and feet, degenerative disc

disease of the lumbar spine, obstructive sleep apnea, obesity, and adjustment disorder with anxious

mood. R. 54-55. The ALJ determined that the impairments significantly limited Plaintiff’s ability

to perform basic work activities. R. 55. The ALJ found that Plaintiff does not have an impairment

or combination of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 55. The ALJ determined that

Plaintiff’s medically determinable impairments could reasonably be expected to cause the alleged

physical symptoms of shortness of breath, pain in his feet, hands, and back, fatigue, as well as

mental symptoms including panic, anxiety about health, frustration, and anger. R. 58. However,

the ALJ found that Plaintiff’s statements concerning the intensity, persistence and limiting effects

of these symptoms were not entirely consistent with the medical evidence and other evidence in the

record. R. 59-60.

                                                   3
     1:19-cv-00563-MBS           Date Filed 09/15/20       Entry Number 28         Page 4 of 13




        Regarding Plaintiff’s COPD, the ALJ determined that the medical evidence suggested

Plaintiff’s symptoms were mild to moderate, and Plaintiff’s “active smoking habit also tends to

suggest that his COPD symptoms are not severe enough that he is willing to make a change in

lifestyle.” R. 62. The ALJ considered evidence of medical visits where Plaintiff displayed

“moderately severe” COPD symptoms. R. 60. Regarding Plaintiff’s degenerative joint disease, the

ALJ found that “x-rays have not indicated nerve root impingement or stenosis.” R. 62. The ALJ

further found that Plaintiff’s Veteran’s Administration records show sporadic complaints of back

pain and that, while Plaintiff had been prescribed Diclofenac for osteoarthritis, Plaintiff has not been

prescribed a stronger form of pain relief on a long-term basis. Id. Furthermore, in evaluating

Plaintiff’s degenerative joint disease in his hands, the ALJ indicated that during exams Plaintiff had

been diagnosed with carpel tunnel syndrome, but had not received a substantial amount of treatment

for it. Plaintiff was negative for Tinel’s and Phalen’s sign, and he did not show reduced grip

strength in his hands or reduced range of motion in his wrists. Id.

        Regarding Plaintiff’s anxiety, the ALJ found that Plaintiff had seen beneficial results from

psychiatric medication. Id. The ALJ observed that Plaintiff’s symptoms do not appear to have been

particularly severe to begin with. Id. The ALJ noted that Plaintiff has never required emergency

treatment or hospitalization because of mental health issues and that Plaintiff’s irritability has

improved over time. Id. In reaching his conclusions, the ALJ gave some weight to the State

Agency’s medical consultants, who concluded that Plaintiff could perform light exertion. R. 63. The

ALJ gave little weight to the opinion of Nurse Practitioner Pamela O’Toole, who indicated that she

advised Plaintiff not to return to work on two occasions. Id. The ALJ gave little weight to letters

from Plaintiff’s family members, as they were not from medical professionals. Id.

        The ALJ found that Plaintiff is restricted to a reduced range of light exertion, and that there

                                                   4
     1:19-cv-00563-MBS          Date Filed 09/15/20       Entry Number 28         Page 5 of 13




is no basis for limiting Plaintiff to sedentary-level exertion. The ALJ found that Plaintiff remains

able to engage in frequent bilateral reaching overhead, fingering, and handling; he has the capacity

for frequent interaction with supervisors, co-workers, and the public; he is limited to simple, routine

tasks in an environment free from product-rate pace of strict quota requirements; and that he would

be off-task for five percent of the workday, beyond regularly scheduled breaks, as the result of his

combination of physical pain, fatigue, and shortness of breath. The ALJ determined that Plaintiff

could never climb ladders, ropes, or scaffolds; that he could occasionally balance, stoop, kneel,

crouch, crawl, and climb ramps and stairs; that he could not tolerate exposure to extreme heat,

extreme cold, and humidity, and could tolerate only occasional exposure to fumes, odors, dusts,

gases, and poorly ventilated areas. R. 57.

       The ALJ determined Plaintiff could not perform his previous medium-level exertion job as

a mechanic. R. 63-64. The ALJ determined that, based upon Plaintiff’s age, education, work

experience, and residual functional capacity, there were jobs that exist in significant numbers in the

national economy Plaintiff could perform, including Marker, Stock Checker, and Router. These

positions involve light exertion and unskilled work, and are compatible with Plaintiff’s residual

functional capacity. R. 65. Accordingly, the ALJ concluded that, based on the application for a

period of disability and disability insurance benefits filed on November 2, 2015, Plaintiff is not

disabled under sections 216(i) and 223(d) of the Act. In addition, the ALJ concluded that, based on

the application for supplemental security income protectively filed on November 2, 2015, Plaintiff

is not disabled under section 1614(a)(3)(A) of the Act. R. 65.

       Plaintiff appealed the ALJ’s decision to the Appeals Council on March 29, 2018. R. 1. The

Appeals Council dismissed Plaintiff’s appeal on January 10, 2019, making the ALJ’s decision the

final determination of the Commissioner. Id. Plaintiff’s request for judicial review followed. In

                                                  5
     1:19-cv-00563-MBS          Date Filed 09/15/20       Entry Number 28        Page 6 of 13




accordance with 28 U.S.C. § 636(b) and Local Rule 73.02 (D.S.C.), this matter was referred to

United States Magistrate Judge Shiva Hodges for a Report and Recommendation.

       On October 9, 2019, Plaintiff filed his brief in this court, asserting that the ALJ’s decision

is not supported by substantial evidence. ECF No. 14. Plaintiff asserts that the ALJ failed to discuss

his residual functional capacity findings on a function-by-function basis. Id. at 10. Plaintiff

contends that the ALJ did not reconcile the evidence suggesting Plaintiff is limited in his ability to

stand and walk on an almost continuous basis with his conclusion that there is no basis for limiting

Plaintiff to sedentary-level exertion. Plaintiff argues that the ALJ did not make even a minimal

connection between facts showing Plaintiff’s medical issues and his finding that Plaintiff could walk

and stand for six to eight hours per day while carrying and lifting ten to twenty pounds on a regular

and continuing basis. Id. at 14-15. Furthermore, Plaintiff asserts that the ALJ discounted evidence

of impaired lung functioning; degenerative joint disease, carpel tunnel syndrome, swelling, and

decreased sensation in the hands; decreased sensation and degenerative joint disease in the feet;

degenerative disc disease; and moderate sleep apnea; and did not consider testimony from Plaintiff

when evaluating these conditions. Id. at 11-12. The Commissioner filed a response on November

18, 2019.

       On March 25, 2020, the Magistrate Judge filed her Report and Recommendation. ECF No.

19. The Magistrate Judge noted that a residual functional capacity represents the most a claimant

can do despite his limitations. Citing 20 C.F.R. §§ 404,1545(a) and 416.945(a), the Magistrate

Judge noted that the residual functional capacity must be based on all relevant evidence in the record

and should account for all of the claimant’s medically-determinable impairments. She also noted

that, pursuant to SSR 96-8p, the ALJ must determine the claimant’s ability to perform work-related

physical and mental activities on a regular and continuing basis, and he must explain how any

                                                  6
     1:19-cv-00563-MBS           Date Filed 09/15/20       Entry Number 28         Page 7 of 13




material inconsistencies or ambiguities in the record were resolved. The Magistrate Judge observed,

however, that “the Fourth Circuit has declined to adopt a ‘per se rule requiring remand when the

ALJ does not perform an explicit function-by-function analysis.’” ECF No. 19, 33 (quoting Mascio

v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015)). She noted that “‘remand may be appropriate . . .

where an ALJ fails to assess a claimant’s capacity to perform relevant functions, despite

contradictory evidence in the record, or where other inadequacies in the ALJ’s analysis frustrate

meaningful review.’” Id. (quoting Mascio, 780 F. 3d at 636).

       The Magistrate Judge found that the ALJ’s decision contains a narrative reflecting his

consideration of Plaintiff’s limited ability to stand and walk, as well as evidence of degenerative disc

disease of the lumbar spine, impaired lung capacity, and degenerative joint disease and decreased

sensation in his feet. She noted the ALJ discussed Plaintiff’s subjective allegations of the physically

limiting effects of his medical conditions, but found Plaintiff’s COPD to be mild or moderate, his

degenerative joint disease and degenerative disc disease to be mild with no nerve-root impingement

or stenosis. The Magistrate Judge observed that Plaintiff’s back pain was treated with Diclofenac

and his providers had not prescribed stronger pain medication on a long-term basis. Id. at 34. The

Magistrate Judge further found that the ALJ considered Plaintiff’s allegations and the other evidence

of record as to impairments that affected Plaintiff’s ability to use his arms and hands. Id. at 35. The

Magistrate Judge stated that the ALJ considered Plaintiff’s testimony about limitations as well as

x-rays, exams, and findings of medical professionals. The Magistrate Judge found that the ALJ

adequately discussed Plaintiff’s sleep apnea by including restrictions in the residual functional

capacity assessment to address fatigue. Id. at 36.

       In sum, the Magistrate Judge determined that the ALJ’s assessment “included a narrative

discussion that accounts for all the relevant evidence as to Plaintiff’s medically-determinable

                                                   7
     1:19-cv-00563-MBS         Date Filed 09/15/20     Entry Number 28        Page 8 of 13




impairments and explains how the evidence supports the conclusions.” Id. at 37. Accordingly, the

Magistrate Judge determined that the ALJ’s residual functional capacity assessment is supported by

substantial evidence, and recommended that the Commissioner’s decision should be affirmed. Id.

       On April 20, 2020, Plaintiff filed objections to the Magistrate Judge’s Report and

Recommendation. ECF No. 23. The Commissioner filed a response to Plaintiff’s objections on

April 30, 2020. ECF No. 25.

       This matter is now before the court for review of the Magistrate Judge’s Report and

Recommendation. The court is charged with making a de novo determination of any portions of the

Report to which a specific objection is made. The court may accept, reject, or modify, in whole or

in part, the recommendation made by the Magistrate Judge or may recommit the matter to the

Magistrate Judge with instructions. 28. U.S.C. § 636(b).

                                II. STANDARD OF REVIEW

       A court should review de novo only those portions of a Magistrate Judge’s Report to which

specific objections are filed and review those portions to which only “general and conclusory”

objections have been made – for clear error. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983); Opriano v. Johnson, 687

F.2d 44, 77 (4th Cir. 1982).

       The role of the federal judiciary in the administrative scheme established by the Social

Security Act is a limited one. Section 205(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive . . . .” 42 U.S.C. § 4059(g). “Substantial evidence has been defined innumerable times

as more than a scintilla, but less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543

(4th Cir. 1964). This standard precludes a de novo review of the factual circumstances that

                                                8
     1:19-cv-00563-MBS          Date Filed 09/15/20       Entry Number 28         Page 9 of 13




substitutes the court’s findings for those of the Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th

Cir. 1971). The court must uphold the Commissioner’s decision as long as it is supported by

substantial evidence. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972). “From this it does

not follow, however, that the findings of the administrative agency are to be mechanically accepted.

The statutorily granted right of review contemplates more than uncritical rubber stamping of the

administrative action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that there is a

sound foundation for the [Commissioner’s] findings, and that [her] conclusion is rational.” Vitek,

438 F.2d at 1157-58.

       The Commissioner’s findings of fact are not binding if they were based upon the application

of an improper legal standard. Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). However, the

Commissioner’s denial of benefits shall be reversed only if no reasonable mind could accept the

record as adequate to support that determination. Richardson v. Perales, 402 U.S. 389, 401 (1971).

                                     III. APPLICABLE LAW

       An individual is eligible for disability insurance benefits under Title II of the Social Security

Act (“Act”), 42 U.S.C. §§ 401-433, if he or she is insured, has not attained retirement age, has filed

an application for disability insurance benefits, and is under a disability as defined in the Act. 42

U.S.C. § 423(a)(1). Under Title XVI of the Act, 42 U.S.C. §§ 1381-3(f), benefits are available to

an individual who is financially eligible, files an application, and is disabled as defined in the Act.

42 U.S.C. § 1382. An individual is determined to be under a disability only if his “physical or

mental impairment or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy . . . .” 42 U.S.C. § 423(d)(2)(A). The

                                                  9
    1:19-cv-00563-MBS          Date Filed 09/15/20       Entry Number 28         Page 10 of 13




disabling impairment must last, or be expected to last, for at least twelve consecutive months. See

Barnhart v. Walton, 535 U.S. 212, 214-15 (2002). Additionally, for disability insurance benefits,

the claimant must prove he was disabled prior to his date last insured. Bird v. Comm’r, 699 F.3d

337, 340 (4th Cir. 2012) (citing 42 U.S.C. § 423(a)(1)(A), (c)(1); 20 C.F.R. §§

404.101(a), 404.131(a)).

       The Commissioner has developed the following five-step evaluation process for determining

whether a claimant is disabled under the Act: (1) whether the claimant engaged in substantial gainful

activity; (2) whether the claimant has a severe medically determinable impairment; (3) whether the

impairment meets or equals the severity of an impairment included in the Administration’s Official

Listings of Impairments found at 20 C.F.R. Pt. 404, Subpt. P, App. 1; (4) whether the impairment

prevents the claimant from performing past relevant work; and (5) whether the impairment prevents

the claimant from having substantial gainful employment. 20 C.F.R. § 404.1520(a)(4)(v). Through

the fourth step, the burden of production and proof is on the claimant. Grant v. Schweiker, 699 F.2d

189, 191 (4th Cir. 1983). At step five, the burden shifts to the Commissioner to produce evidence

that other jobs exist in the national economy that the claimant can perform, considering the

claimant’s age, education, and work experience. Id. If at any step of the evaluation the ALJ can

find an individual is disabled or not disabled, further inquiry is unnecessary. 20 C.F.R. §

404.1520(a); Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981).

                                        IV. DISCUSSION

       Plaintiff contends that the ALJ erred by not considering Plaintiff’s inability to stand and walk

for most of an entire work day. ECF No. 23. Plaintiff notes that SRR 83-10 defines “light work”

as follows:

       Light work. The regulations define light work as lifting no more than 20 pounds at

                                                 10
    1:19-cv-00563-MBS          Date Filed 09/15/20       Entry Number 28         Page 11 of 13




       a time with frequent lifting or carrying of objects weighing up to 10 pounds. Even
       though the weight lifted in a particular light job may be very little, a job is in this
       category when it require a good deal of walking or standing – the primary difference
       between sedentary and most light jobs.

               ....

       “Frequent” means occurring from one-third to two-thirds of the time. Since frequent
       lifting or carrying requires being on one’s feet up to two-thirds of a workday, the full
       range of light work requires standing or walking, off and on, for a total of
       approximately 6 hours of an 8-hour workday.

       Plaintiff asserts that the ALJ’s analysis was “insufficient” and that the record “contains no

medical opinion that [Plaintiff] was able to stand and walk for six of eight hours in a 24-hour

period.” Id. at 3, 6. Plaintiff asserts that he has moderately severe emphysema and COPD with lung

scarring and hyperinflation, medical conditions that are well known to cause severe shortness of

breath. Plaintiff argues that the ALJ found Plaintiff’s medically determinable impairments could

reasonably be expected to cause Plaintiff’s symptoms; but rejected Plaintiff’s testimony about

shortness of breath for only two reasons, (1) an occasional reference to one of these conditions as

“mild” or “moderate,” and (2) the fact that Plaintiff smokes. Id. at 5. Plaintiff contends that the

record contains no medical opinion that Plaintiff is able to stand and walk for six of eight hours in

a twenty-four hour period. According to Plaintiff, the ALJ substituted his own observation and

incorrect medical judgments about the nature and effects of Plaintiff’s medical conditions, which

the Magistrate Judge erred in approving. Id. at 6. The court disagrees.

       As the Magistrate Judge noted, and as recited hereinabove, the ALJ recited in detail

Plaintiff’s complaints regarding shortness of breath. R. 58. Regarding Plaintiff’s COPD, the ALJ

noted the following:

       •       Plaintiff reported on January 7, 2015 that he was experiencing increased shortness
               of breath. His lungs were clear to auscultation and normal in terms of excursion.
               There was evidence of emphysematous changes in Plaintiff’s lungs, as well as

                                                 11
    1:19-cv-00563-MBS          Date Filed 09/15/20       Entry Number 28        Page 12 of 13




               nodules in his right lung.

       •       On March 3, 2016, Plaintiff presented for pulmonary function testing. Plaintiff had
               dyspnea after any exertion, a productive cough, and frequent wheezing. PFT results
               showed normal vital capacity in Plaintiff’s lungs on his best testing. Other results
               of testing showed Plaintiff has a mild obstructive ventilatory deficit.

       •       Plaintiff presented at a pulmonary clinic on June 6, 2016. Plaintiff claimed that his
               symptoms had been slowly progressive and occurred mostly on exertion. Plaintiff
               reported that he was able to walk about a block with stopping to catch his breath, and
               that he did not have dyspnea at rest. His lungs had equal breath sound bilaterally and
               were clear to auscultation bilaterally. No wheezing or crepitation was noted.
               Plaintiff was diagnose with COPD and moderately severe centrilobular emphysema.
               PFT results from November 2017 showed moderate obstruction, normal lung
               volumes, and mild reduction in diffusion capacity.

R. 61-62.

       Based on these facts and other information in the record, the ALJ determined that Plaintiff’s

statements concerning the intensity, persistence, and limiting effects of his symptoms were not

consistent with the evidence in the record. Nevertheless, the ALJ found a reduced range of light

exertion to be appropriate, which included Plaintiff being off tasks for five percent of the workday,

beyond regularly scheduled breaks.      Additionally, contrary to Plaintiff’s contention, the record

contains medical opinions regarding Plaintiff’s ability to walk. In performing separate residual

functional capacity assessments, Dr. Hugh Wilson and Dr. Jean Smolka both opined that Plaintiff

could stand or walk for six hours in an eight-hour workday. R. 125, 152.

       “[I]t is not for a reviewing court to weigh the evidence again, nor to substitute its judgment

for that of the Commissioner, assuming the Commissioner’s final decision is supported by

substantial evidence. Indeed, this is true even if the reviewing court disagrees with the outcome—so

long as there is ‘substantial evidence’ in the record to support the final decision below.” Jenkins v.

Saul, Civil Action No. 1:19-CV-00298-KDB, 2020 WL 5440511, *2 (W.D.N.C. Sept. 10, 2020)

(citing Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982)) (internal citations omitted).

                                                 12
    1:19-cv-00563-MBS          Date Filed 09/15/20      Entry Number 28        Page 13 of 13




Plaintiff’s objections are without merit.

                                        V. CONCLUSION

       After reviewing the entire record, the applicable law, the briefs of the parties, the findings

and recommendations of the Magistrate Judge, and Plaintiff’s objections, the court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference. For the

reasons set out here and in the Report and Recommendation, the Commissioner’s final decision

is AFFIRMED.

       IT IS SO ORDERED.



                                              /s/ Margaret B. Seymour
                                              Senior United States District Judge


Charleston, South Carolina

September 15, 2020




                                                13
